724 F.2d 121
5 ITRD 1757, 2 Fed. Cir. (T) 27
LOWA, LTD., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 83-1018.
United States Court of Appeals,Federal Circuit.
Jan. 4, 1984.

Appealed from United States Court of International Trade;  Re, Chief judge.
Andrew P. Vance, New York City, submitted for appellant.  With him on brief were Leonard Lehman, John J. Galvin, New York City, John E. Corette, III, and Daniel Webster, Washington, D.C., of counsel.
J. Paul McGrath, Asst. Atty. Gen., David M. Cohen, Director, Joseph I. Liebman, Attorney in Charge International Trade Field Office, Washington, D.C., and Barbara M. Epstein, New York City, submitted for appellee.
Before MARKEY, Chief Judge, BENNETT, Circuit Judge and COWEN, Senior Circuit Judge.
MARKEY, Chief Judge.


1
Appeal from a judgment of the United States Court of International Trade (CIT) dismissing for lack of jurisdiction.  We affirm.

OPINION

2
The judgment appealed from is affirmed on the basis of the opinion filed by the CIT.   Lowa, Ltd. v. United States, 561 F. Supp. 441 (C.I.T.1983).


3
AFFIRMED.